EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Micheal J. Gallagher on Aug 04, 2022.

The application has been amended as follows: 

 11. (Currently Amended)  A method for monitoring a driver of a vehicle by means of a measurement system, wherein the method comprises the following steps: 
 	a) providing a sensor, wherein, 
 		at least one capacitors has at least two electrodes which are arranged in a horizontal direction along and on a flexible carrier material with respect to one another, at least one dielectric layers being arranged between the at least two electrodes, and the sensor has at least one further capacitors which is arranged in [[the]]a transverse direction above or below the at least one capacitors and is arranged spaced apart from the at least one capacitors by a water-impermeable layer, so that a capacitor stack is formed, and both  the at least one capacitors and the at least one further capacitors are constructed in the same way, and further wherein the at least one capacitors and the at least one further capacitors forming the capacitor stack perform the same tasks, and 
 	further wherein the measuring system comprises at least two sensors, in communication with a Central Processing Unit (CPU) wherein the at least two sensors are divided into groups of at least one sensor, functionally by the CPU, based on at least the following criteria: 
 		arrangement location of the at least two sensors on the carrier material, wherein the carrier material is divided into area regions, and within an area region only sensors of one group are arranged, wherein, 
 	at least one of the capacitors is arranged on a side facing away from the carrier material having at least one electrodes and/or the at least one dielectric layers, at least one at least partially liquid-permeable and/or liquid-absorbing moisture layers is arranged at least in places on a side of the at least one electrodes [[-]]facing away from the carrier material and/or at least one dielectric layers,

 	the at least one electrodes and/or the at least one dielectric layers thus being arranged in a transverse direction between the carrier material and the at least one moisture layers so that a capacitance is at least partially changed by a liquid at least partially impinging on the dielectric layers, wherein 
 	a processing unit is set up and provided for measuring and/or storing the capacitance change, so that a capacitive humidity sensor is produced, wherein the sensor is additionally a capacitive pressure sensor, wherein
 	the processing unit is additionally adapted and provided for measuring and/or storing a capacitance change of the capacitive pressure sensor caused by external pressure, and 
 	further wherein [[a]]the capacitive pressure sensor is one in which the capacitance change due to the deflection of a membrane and the resulting change in a plate spacing is evaluated as a sensor effect, so that the membrane is the at least one dielectric layer or at least one electrodes, 
 	b) 	providing at least one measurement system for measuring pressure and/or humidity, wherein the measurement system is coupled to at least one vehicle element or is installed with at least one in an integrated manner and the measurement system has at least one of the sensors for measuring a stress level of the driver such that the sensor measures pressure and/or humidity; 
 	c) 	subsequent forwarding of the pressure and/or humidity values, to the central processing unit (CPU) of the measurement system; 
 	d) 	detecting and recognizing a stress level of the driver based on the pressure and/or humidity values; and 
 	e)	determining a selected action based on the pressure and/or humidity values as measured by the measurement system, wherein the action is selected from the actions consisting of: setting up a 	 
 call to a remote support center, transmitting the stress level value to a remote support center, generating an audible alarm and generating a visual alarm, adjusting a volume of speakers in the vehicle, adjusting a seat position of a vehicle seat of the vehicle, and displaying break recommendations to the driver.

12. (Currently Amended) The method according to claim 11 characterized in that the sensor measures only the pressure or the humidity to determine [[a]]the stress level of the driver.

13. (Currently Amended) The method according to claim 11, ccharacterized in that the sensor is installed in a steering wheel and/or a joystick and/or a vehicle seat of [[a]]the vehicle such that the driver directly touches the steering wheel and/or the joystick and/or the vehicle seat.

14. (Currently Amended) The method according to claim 11, ccharacterized in that a memory of the Central Processing Unit (CPU) stores limit values of pressure and/or humidity, wherein the pressure and humidity values measured in a time-discrete or continuous manner in each case are compared to the limit values stored in the memory of the CPU, wherein the CPU determines an action to execute if at least one of the humidity and pressure values is exceeded.  

15. (Currently Amended) The method according to claim 14, ccharacterized in that the memory of the CPU[[-]] stores factor limit values of pressure and/or humidity, wherein the pressure and humidity values measured in a time-discrete and continuous manner in each case are compared to the factor limit values stored in the memory of the CPU, wherein the CPU determines an action to execute if at least one of the humidity and pressure  values is exceeded, wherein the factor limit value is defined as a factor of the respective pressure and humidity value, in particular wherein the sensor measures both pressure and humidity values at the same time.  

16. (Currently Amended) The method according to claim 11, ccharacterized in that the pressure and the humidity values are in each case measured at different times within a predetermined measurement time interval.  

17. (Currently Amended) The method according to claim 16, ccharacterized in that within the predetermined measurement time interval, the pressure and/or a temperature is/are measured first and the humidity and/or the temperature is/are only measured afterwards, wherein the pressure and the humidity are measured only once within each measurement time interval.  


18. (Currently Amended) The method according to claim 16, ccharacterized in that a time interval between two measurement intervals immediately adjacent to each other in terms of time is greater than the period of at least one of the measurement intervals, in particular wherein no measurement takes place in measurement breaks generated thereby.  


20. (Currently Amended) The apparatus according to claim 19, characterized by the measurement system for measuring pressure and/or humidity, wherein the measurement system is coupled to at least one vehicle element or is installed or installable with at least one in an integrated manner, wherein the measurement system has at least one sensor for measuring a pressure and/or humidity values and subsequently calculates and transmits a driver stress level from such values


Allowable Subject Matter
 	The following is an examiner’s statement of reasons for allowance: claims 11-20 are indicated to be allowable as the closet prior art by Naboulsi (Pub. No.: US 2003/0096593 A1) does not teach or fairly suggest the applicant’s claimed invention. The specific structures of the sensor recited in section “a” of claim 1 are allowable subject matter. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHEN Y WU/Primary Examiner, Art Unit 2685